DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 11 May 2021. As directed by the amendment claims 36-38, 42, 44, 46, 48 and 49-56 been amended, claim 60 has been added, and claims 1-35 have been cancelled. Thus, claims 36-60 are presently pending in this application and claims 44-47 are withdrawn from further consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is/are: “first means…for releasing from the releasable surface without wrinkling, for flexible and removable adhesive attachment to the person’s skin in a position with a substantially transparent surface thereof overlying the temporary tattoo or other marking substantially without wrinkling” and “second means…configured to locate the temporary tattoo or other marking through the transparent portion” in claim 56.
A review of Applicant’s specification indicates that the corresponding structure for a “first means” includes a first flexible, adhesive backed layer (see paragraph [0016]) and equivalents thereof; and the corresponding structure of a “second means” includes indicia in the form of printed crosshairs (see paragraphs [0032] and [0060]) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed provides adequate written description for a cover including “printed indicia” (see paragraphs [0059]-[0060]) and for a layer of adhesive positioned on the flexible layer (see paragraphs [0037]-[0039]). However, the specification as originally filed does not provide adequate written description support for the adhesive specifically containing or not containing an ink. Therefore, there is a lack of written description for the limitation “the adhesive does not contain an ink”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 36-43 and 48-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinreich (US Patent No. 5,743,899; cited by the Examiner on PTO-892 dated 08/28/2019) in view of Oladipo (US 2002/0138024 A1) in view of Russell (US 2005/0000133 A1).
Referring to claims 36 and 37: Zinreich teaches a cover (see figures 1A and 1E, #22) that is fully capable of being releasably attachable to a patient's skin having thereon a temporary tattoo or other marking for covering the temporary tattoo or other marking and allowing the temporary tattoo or other marking to be visible therethrough (see column 2, lines 1-26; column 5, lines 23-36; wherein the cover is transparent, therefore, it is clear that when placed over a temporary tattoo or other marking the temporary tattoo or other marking would be visible therethrough), the cover comprising a flexible layer (see figure 2A, #18) having a width or a diameter, shape, and thickness, and formed of a material, that, in combination, provide the flexible layer with characteristics that are fully capable of enabling the flexible layer to be handled and adhesively attachable to the patient's skin over the temporary tattoo or other marking (see column 2, lines 1-26; column 4, lines 46-56; column 5, lines 23-36; wherein the flexible layer is substantially transparent), wherein the flexible layer comprises a lower surface and an adhesive (see figure 2A, #64) covering substantially the entire lower surface of the flexible layer, the adhesive being fully capable of being releasably engageable with the patient's skin in a position overlying the temporary tattoo or other marking, an opposing upper surface, wherein the adhesive and the flexible layer define a substantially transparent portion that is fully 
Oladipo teaches a transparent adhesive patch comprising an imprinted design on the exterior surface thereof and constructed of a thickness that allows the patch to uniformly adhere, without wrinkling or distortion of the design and that is easily removed and repositioned as desired (see paragraphs [0001] and [0023]-[0026]). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the flexible layer of Zinreich with a thickness such that the layer can be applied without wrinkling like taught by Oladipo in order to ensure the flexible layer uniformly adheres so as to prevent distortion of the design or indicia upon placement (see Oladipo paragraphs [0001] and [0023]-[0026]). Zinreich, as modified by Oladipo, is silent to the inner ends of the crosshairs are spaced relative to each other such that a portion of the substantially transparent portion is located between the inner ends of 
Russell teaches a cover (see figures 1, 3 and 32, #100/200/3400), the cover comprising a transparent flexible layer (see figures 1, 3 and 32, #102/202/3402; paragraph [0056]) comprising a lower surface and an adhesive covering (see figure 3, #234) substantially the entire lower surface of the flexible layer (see paragraphs [0079] and [0122]), an opposing upper surface (see figure 3), a substantially transparent portion (see figures 1, 3 and 32, #101/238/3401) fully capable of allowing viewing of a feature of interest therethrough (see paragraphs [0055]-[0058], [0060], [0079], and [0122]), and indicia in the form of crosshairs (see figures 1 and 32, #110, 112, 114, 116) wherein inner ends of the crosshairs are spaced relative to each other defining a viewing region (see figures 1 and 32, #118) located at approximately a center of the cover that enables viewing the feature of interest through the transparent portion during placement of the cover over the marking (see paragraphs [0055]-[0058], [0060], [0079], and [0122]). It would have been an obvious matter of design choice to one of ordinary skill in the art before the invention was made to modify the indicia design of Zinreich, as modified by Oladipo, with crosshairs design like taught by Russell since Applicant has not disclosed that the crosshair design provides an advantage, is used for a particular purpose, or solves a stated problem, indicating simply that the indicia “may include crosshairs, rings, concentric rings, or portions thereof, or any other marking for a variety of purposes that are currently known” (see at least paragraph [0045] of the specification as originally filed).  One of ordinary skill in the art would have expected the indicia design of Zinreich, Russell, and applicant’s invention, to perform equally well with either the design taught by Zinreich or Russell or the claimed crosshair design because all three designs would perform the same function of aiding in precisely locating and 
Referring to claim 38: Russell further teaches the inner ends are radially spaced relative to each other on opposite sides of the substantially transparent portion (see figures 1 and 32; paragraph [0060]). 
Referring to claims 39-41: Zinreich further teaches the indicia that appears to be substantially opaque, dark, skin-contrasting color (see column 1, lines 5-13; column 2, lines 1-54), however, Zinreich, as modified by Oladipo and Russell does not specifically teach the indicia being substantially opaque, dark, skin-contrasting color. It appears that the device of Zinreich, as modified by Oladipo and Russell would operate equally well with the claimed indicia color since the indicia is intended to be visual on an individual’s skin. Further, applicant has not disclosed that the claimed indicia color provides an advantage, is used for a particular purpose, or solves a stated problem, indicating simply that the indicia employs skin-color contrasting indicia “such as” white, yellow, green, turquoise, or other light or bright colors and that color or type of indicia “may” be selected based on a number of factor, “for example, dark-colored indicia (see paragraph [0045] of the specification as originally filed). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the indicia of Zinreich, as modified by Oladipo and Russell, to a substantially opaque, dark, skin-contrasting color because it appears to be an arbitrary design consideration which fails to patentably distinguish over Zinreich, as modified by Oladipo and Russell.
Referring to claim 42: Zinreich, as modified by Oladipo and Russell, clearly teaches the transparent portion, between the inner ends of the crosshairs, having a diameter or width, but Gardner v. TEC Syst., Inc., 725 F.2d 1338,220 USPQ 777 (FED. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zinreich, as modified by Oladipo and Russell, would not operate differently with the claimed diameter or width and since the transparent portion between the inner ends of the crosshairs allows viewing therethrough the device would function appropriately having the claimed diameter or width. Further applicant places no criticality on the range claimed, indicating simply that the diameter is “preferably” within the claimed ranges (see paragraphs [0059]-[0060] of the specification as originally filed).
Referring to claims 43: Zinreich further teaches the indicia being of sufficient thickness to highlight the area of interest with clarity (see column 1, lines 5-13; column 2, lines 1-54; wherein it is clear that the ink is of sufficient thickness to be visible). Zinreich, as modified by Oladipo and Russell, is silent to the line thickness of the indicia being specifically within the range of about 0.02 inch to about 0.1 inch. It would have been obvious to one of ordinary skill in the art before the invention was made to modify the line thickness of the indicia taught by Zinreich, as modified by Oladipo and Russell, to have a thickness within the range of about 0.02 Gardner v. TEC Syst., Inc., 725 F.2d 1338,220 USPQ 777 (FED. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zinreich, as modified by Oladipo and Russell, would not operate differently with the claimed line thickness and since the line thickness provides visibility of the indicia the device would function appropriately having the claimed thickness. Further applicant places no criticality on the range claimed, indicating simply that the thickness is “preferably” within the claimed ranges and that the “indicia may take any of numerous different shapes, sizes and/or line thicknesses” (see paragraphs [0059]-[0060] of the specification as originally filed).
Referring to claims 48 and 49: Zinreich teaches an apparatus (see figure 1A, 10) including a plurality of covers (see figures 1A and 1E, #22) that are fully capable of being releasably attachable to a portion of a patient's skin having thereon a temporary tattoo or other marking for covering the marking and allowing the temporary tattoo or other marking to be visible therethrough (see column 2, lines 1-26; column 5, lines 23-36; wherein the cover is transparent, therefore, it is clear that when placed over a temporary tattoo or other marking the temporary tattoo or other marking would be visible therethrough), the apparatus comprising: a carrier substrate (see figure 2A, #12) defining a releasable surface thereon (see column 5, lines 5-10); a plurality of covers (see figures 1A and 1E, #22) comprising relatively flexible layers (see figure 2A, #18) defining a substantially transparent central portion (see figure 1E; column 2, lines 1-26; column 3, line 36-column 4, line 2; column 5, lines 4-36; wherein it is clear the substantially transparent) and spaced without touching each other on the releasable surface of the carrier substrate (see figure 1A), each flexible layer having an adhesive (see figure 2A, #64) lower surface releasably superimposed on the releasable surface wherein the flexible layer and the adhesive define a substantially transparent portion, and an upper surface located on an opposite side of the flexible layer relative to the lower surface, and having a width or a diameter, shape, and thickness, and formed of a material, that, in combination, provide said flexible layer with characteristics that are fully capable of enabling said flexible layer to be attachable to the patient's skin with substantially the entire adhesive lower surface adhesively engaging the skin in a position with the lower and upper surfaces overlying the temporary tattoo or other marking and allowing the temporary tattoo or other marking to be visible through said substantially transparent central portion defined by said flexible layer (see column 2, lines 1-26; column 3, line 36-column 4, line 2; column 5, lines 4-36; wherein a skin contact adhesive is applied to the entire bottom surface of the flexible layer); and indicia in the form of crosshairs (see figure 1E, #46a/b; column 4, lines 46-56) and fully capable of enabling viewing of the temporary tattoo or other marking through the substantially transparent central portion during placement of the cover over the temporary tattoo or other marking. Zinreich is silent to the flexible layer being configured to be 1) removable from the releasable surface without substantially wrinkling; and 2) engagable to the skin substantially without wrinkling; and wherein inner ends of the crosshairs are spaced relative to each other on opposite sides of the substantially transparent portion such that the substantially transparent central portion is located between the inner ends of the crosshairs to define a viewing region between the inner ends of the crosshairs located at approximately a center of the cover.

Russell teaches a cover (see figures 1, 3 and 32, #100/200/3400), the cover comprising a transparent flexible layer (see figures 1, 3 and 32, #102/202/3402; paragraph [0056]) comprising a lower surface and an adhesive covering (see figure 3, #234) substantially the entire lower surface of the flexible layer (see paragraphs [0079] and [0122]), an opposing upper surface (see figure 3), a substantially transparent portion (see figures 1, 3 and 32, #101/238/3401) fully capable of allowing viewing of a feature of interest therethrough (see paragraphs [0055]-[0058], [0060], [0079], and [0122]), and indicia in the form of crosshairs (see figures 1 and 32, #110, 112, 114, 116) wherein inner ends of the crosshairs are spaced relative to each other on opposite sides of the substantially transparent portion thereby defining a viewing region (see figures 1 and 32, #118) located at approximately a center of the cover that enables viewing the feature of interest through the transparent portion during placement of the cover over the marking (see 
Referring to claim 50: Russell further teaches the inner ends are radially spaced relative to each other (see figures 1 and 32; paragraph [0060]).
Referring to claims 51-53: Zinreich further teaches the indicia that appears to be substantially opaque, dark, skin-contrasting color (see column 1, lines 5-13; column 2, lines 1-54), however, Zinreich, as modified by Oladipo and Russell does not specifically teach the indicia being substantially opaque, dark, skin-contrasting color. It appears that the device of Zinreich, as modified by Oladipo and Russell would operate equally well with the claimed indicia color since the indicia is intended to be visual on an individual’s skin. Further, applicant has not disclosed that the claimed indicia color provides an advantage, is used for a particular purpose, or solves a stated problem, indicating simply that the indicia employs skin-color 
Referring to claim 54: Zinreich, as modified by Oladipo and Russell, clearly teaches the transparent portion, between the inner ends of the crosshairs, having a diameter or width, but does not specifically teach the diameter or width of the transparent portion, between the inner ends of the crosshairs, being within a range of about 1/8 inch to about 3/16 inch. It would have been obvious to one of ordinary skill in the art before the invention was made to modify the transparent portion between the inner ends of the crosshairs of Zinreich, as modified by Oladipo and Russell, to have a dimeter or width within a range of about 1/8 inch to about 3/16 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338,220 USPQ 777 (FED. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zinreich, as modified by Oladipo and Russell, would not operate differently with the claimed diameter or width and since the transparent portion between the inner ends of the crosshairs allows viewing therethrough the device would function appropriately having the claimed diameter or width. Further applicant places no criticality on the range claimed, 
Referring to claims 55: Zinreich further teaches the indicia being of sufficient thickness to highlight the area of interest with clarity (see column 1, lines 5-13; column 2, lines 1-54; wherein it is clear that the ink is of sufficient thickness to be visible). Zinreich, as modified by Oladipo and Russell, is silent to the line thickness of the indicia being specifically within the range of about 0.02 inch to about 0.1 inch. It would have been obvious to one of ordinary skill in the art before the invention was made to modify the line thickness of the indicia taught by Zinreich, as modified by Oladipo and Russell, to have a thickness within the range of about 0.02 inch to about 0.1 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338,220 USPQ 777 (FED. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zinreich, as modified by Oladipo and Russell, would not operate differently with the claimed line thickness and since the line thickness provides visibility of the indicia the device would function appropriately having the claimed thickness. Further applicant places no criticality on the range claimed, indicating simply that the thickness is “preferably” within the claimed ranges and that the “indicia may take any of numerous different shapes, sizes and/or line thicknesses” (see paragraphs [0059]-[0060] of the specification as originally filed).
Referring to claim 56: Zinreich teaches an apparatus (see figure 1A, 10) including a plurality of covers (see figures 1A and 1E, #22) that are fully capable of being releasably 
Oladipo teaches a transparent adhesive patch comprising an imprinted design on the exterior surface thereof and constructed of a thickness that allows the patch to uniformly adhere, without wrinkling or distortion of the design and that is easily removed and repositioned as desired (see paragraphs [0001] and [0023]-[0026]). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the flexible layer of Zinreich with a thickness such that the layer can be applied without wrinkling like taught by Oladipo in order to ensure the flexible layer uniformly adheres so as to prevent distortion of the design or indicia upon placement (see Oladipo paragraphs [0001] and [0023]-[0026]). Zinreich, as modified by Oladipo, is silent to the second means superimposed on each of the plurality of first means on opposite sides of the substantially transparent portion such that inner ends are spaced relative to each other.
Russell teaches a cover (see figures 1, 3 and 32, #100/200/3400), the cover comprising a transparent flexible layer (see figures 1, 3 and 32, #102/202/3402; paragraph [0056]) comprising a lower surface and an adhesive covering (see figure 3, #234) substantially the entire lower surface of the flexible layer (see paragraphs [0079] and [0122]), an opposing upper surface (see figure 3), a substantially transparent portion (see figures 1, 3 and 32, #101/238/3401) fully capable of allowing viewing of a feature of interest therethrough (see paragraphs [0055]-[0058], [0060], [0079], and [0122]), and indicia in the form of crosshairs (see figures 1 and 32, #110, 112, 114, 116) wherein inner ends of the crosshairs are spaced relative to each other defining a viewing region (see figures 1 and 32, #118) located at approximately a center of the cover that enables viewing the feature of interest through the transparent portion during placement of the 
Referring to claim 57: Zinreich further teaches the first means is fully capable of  remaining adhesively attached to the person's skin to one or more of (a) preserve or prevent wear or removal of the temporary tattoo or other marking during an entire time period of a radiation treatment or therapy cycle of the person, or (b) maintain the first means over the temporary tattoo or other marking during an entire time period of a radiation treatment or therapy cycle of the person (see column 1, lines 5-12, column 2, lines 1-26; wherein it is clear the cover of Zinreich is fully capable of remaining adhesively attached to a patient’s skin during an entire time period of at least a radiation treatment).
Referring to claims 58 and 59: With regards to claims 36 and 48, Zinreich further teaches the flexible layer including the adhesive is fully capable of remaining adhesively attached to the person's skin to one or more of (a) preserve or prevent wear or removal of the temporary tattoo or other marking during an entire time period of a radiation treatment or therapy cycle of the person, or (b) maintain the cover over the temporary tattoo or other marking during an entire time period of a radiation treatment or therapy cycle of the person (see column 1, lines 5-12, column 2, lines 1-26; wherein it is clear the cover of Zinreich is fully capable of remaining adhesively attached to a patient’s skin during an entire time period of at least a radiation treatment).

Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that one skilled in the art would not be motivated to replace the intersecting crosshairs of Zinreich with the spaced crosshairs of Russell because the modification (1) would render the maker of Zinreich unfit for its intended purpose and/or (2) would change the principle operation of the marker of Zinreich, the examiner respectfully disagrees. Zinreich specifically states that the intended purpose of the cover, #22, is to be releasably engageable with a patient’s skin to define a “set-up point of a specific radiation therapy portal thereby assisting a radiation therapist perform radiation therapy treatments” wherein the printed lines are positioned such that they perpendicularly bisect each other (see column 4, lines 46-56; emphasis added). In an alternative embodiment (see figure 1D, #20), Zinreich further states that the cover, #20, is to be releasably engageable with a patient’s skin to define an “isocenter of a specific radiation therapy portal as the point where the lines 44a-44d would intersect thereby assisting a radiation therapist perform radiation therapy treatments”  specific point in space through which radiation beams pass. Given the alternative embodiment of Zinreich teaches that spaced crosshairs would allow for a specific point in the form of an isocenter and is capable of “assisting a radiation therapist perform radiation therapy treatments”. It is clear that modifying the cover, #22, of Zinreich with spaced crosshairs like taught by Russell (1) would not render the maker of Zinreich unfit for its intended purpose and/or (2) would not change the principle operation of the marker of Zinreich because marker would still assist a radiation therapist to mark a specific radiation portal point for performing radiation therapy treatments without the need to manually extend the crosshairs to mark a specific point.
In response to Applicant's request for rejoinder of withdrawn claims 44-47, the examiner respectfully submits that a rejoinder of the non-elected process claims is only proper when a product/apparatus claim is subsequently found allowable, at which point any withdrawn process claims that include all the limitations of the allowable product/apparatus claims will be considered for rejoinder. Therefore, until claims to the elected product are found allowable, an otherwise proper restriction requirement between the product/apparatus claims and process claims may be maintained and the non-elected process claims may remain withdrawn.

Conclusion                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791